Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 4-6 are pending and remain for further examination.

The old rejection maintained
Applicant’s amendments and arguments with respect to claims 4-6 filed on August 31, 2021 have been fully considered but they are not deemed to be persuasive for the claims 4-6. The rejection is respectfully maintained as set forth in the last Office Action mailed on June24, 2021. 

Claim Rejections - 35 USC § 102
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.
Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (U.S. Patent No. 9,717,110 B1). Gupta’s patent meets all the limitations for claims 4-6 recited in the claimed invention.

As to claim 4, Gupta et al disclose a receiving device (figures 3-5s, column 6 lines 13-18, column 13 lines 45-57, leaf IOE devise receiving keep alive signals from relay IOE devices) comprising: processing circuitry (figure 3, column 11 lines 25-37, leaf IOE devise having processing circuitry) to determine timings for generating a plurality of monitoring-side keep alive signals at same timings as timings when a plurality of communication devices transmit monitored-side keep alive signals, to generate the plurality of monitoring-side keep alive signals at the plurality of timings determined (figures 3-4, column 7 lines 17-35,column 11 line 61 to column 12 line 10, column 13 line 45 to column 14 line 8, column 14 lines 62, leaf IOE device generating/transmitting the chirp signals to each relay IOE devices and leaf IOE devise also monitoring generation and transmission of keep alive signals from the relay IOE devices and each relay IOE devices generating keep alive signals), without transmitting the generated plurality of monitoring-side keep alive signals to the plurality of communication devices (figure 4, column 14 lines 40-51, reference teaches that leaf IOE device receiving keep alive signals from the relay IOE devices without transmitting the chirp signals to each relay IOE devices), and to estimate that a communication device is in an incommunicable state based on a comparison result of a number of the monitoring-side keep alive signals generated thereafter and a number of monitored-side keep alive signals received thereafter when the plurality of monitoring-side keep alive signals are 

As to claim 5, Gupta et al disclose that the plurality of monitoring-side keep alive signals are simultaneously generated, if the number of the received monitored-side keep alive signals is smaller than a number of all monitored terminals that should be monitored, the processing circuitry estimates that the communication device is in the incommunicable state based on a graph theory which produces a comparison result of a number of monitoring-side keep alive signals generated before and after the generation of the plurality of monitoring-side keep alive signals and a number of monitored-side keep alive signals received before and after the generation of the plurality of monitoring-side keep alive signals (figure 5A, column 14 line 63 to column 16 line 18, relay IOE devises simultaneously generating keep alive signals, and leaf IOE device  selecting a proper relay device (still within range) based on keep alive signal received, which implies that using a graph comparison scheme such as keep alive signals generated by three devices, but received only one  keep alive signal in response to M-chirp signal).


As to claim 6, Gupta et al disclose that the plurality of monitoring-side keep alive signals are simultaneously generated, if the number of the received monitored-side keep alive signals is smaller than a number of all monitored terminals that should be monitored, the processing circuitry estimates that the communication device is in the incommunicable state based on compressed sensing using a conversion matrix including a comparison result of a number of monitoring-side keep alive signals generated before and after the generation of the plurality of monitoring-side keep alive signals and a number of monitored-side keep alive signals received before and after the generation of the plurality of monitoring-side keep alive signals and timing generation information (column 6 lines 11-39, figure 5A, column 15 line 25 to column 16 line 18, relay IOE devises simultaneously generating keep alive signals, and leaf IOE device  estimates status of relay IOE devices by analyzing the keep alive signals and measured metrics associated with the keep alive signals).

Response to Arguments
Applicant’s arguments with respect to claims 4-6 filed on August 31, 2021 have been fully considered but they are not deemed to be persuasive for the claims 4-6.

In the remarks, the applicant argues that:

Argument: Gupta fails to disclose “to generate the plurality of monitoring-side keep alive signals at the plurality of timings determined, without transmitting the generated plurality of monitoring-side keep alive signals to the plurality of 
Response: Gupta teaches that to determine timings for generating a plurality of monitoring-side keep alive signals at same timings as timings when a plurality of communication devices transmit monitored-side keep alive signals, to generate the plurality of monitoring-side keep alive signals at the plurality of timings determined (figures 3-4, column 7 lines 17-35,column 11 line 61 to column 12 line 10, column 13 line 45 to column 14 line 8, column 14 lines 62, leaf IOE device generating/transmitting the chirp signals to each relay IOE devices and leaf IOE devise also monitoring generation and transmission of keep alive signals from the relay IOE devices and each relay IOE devices generating keep alive signals), without transmitting the generated plurality of monitoring-side keep alive signals to the plurality of communication devices (figure 4, column 14 lines 40-51, reference teaches that leaf IOE device receiving keep alive signals from the relay IOE devices without transmitting the chirp signals to each relay IOE devices), which implies the claimed invention to received keep alive signals without transmitting the chirp signals; therefore, the applicant’s arguments are moot.

Argument: Gupta fails to “estimate that a communication device is in an incommunicable state based on a comparison result of a number of the monitoring-side keep alive signals generated thereafter and a number of monitored-side keep alive signals received thereafter,” as recited by amended claim 4.

Response: Gupta teaches that to estimate that a communication device is in an incommunicable state based on a comparison result of a number of the monitoring-side keep alive signals generated thereafter and a number of monitored-side keep alive signals received thereafter (figure 5A, column 15 line 25 to column 16 line 18, determining state of the relay IOE devices based on the keep alive signals received on transmission period and also monitoring awake period of the IOE devices), which implies the claimed invention to count a number of communication devices are in the communication state and also in the range of a base station; therefore, the applicant’s arguments are moot.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            November 23, 2021